      Case: 1:20-cv-02500 Document #: 1 Filed: 04/23/20 Page 1 of 19 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 DNA DISTRIBUTORS, INC., an Illinois
 Corporation,

                                                 Case No.
                       Plaintiff,
 v.

 ASH GROUP OF FLORIDA, INC., a Florida
 Corporation; JUST CBD, LLC, a Florida
 Limited Liability Company,

                       Defendants.


                                        COMPLAINT

       Plaintiff, DNA Distributors, Inc., by and through its attorneys, Aronberg Goldgehn Davis

& Garmisa, for its Complaint against ASH GROUP OF FLORIDA, INC. and JUST CBD LLC,

states as follows:

                      ALLEGATIONS COMMON TO ALL COUNTS

                                      Nature of the Case

       1.      This action is brought by Plaintiff to put an end to Defendants’ willful and

continued infringement of the famous and distinctive JUST JUICE trademark (U.S. Registration

No.4,650,322) on its products, packages, and labels without Plaintiff’s approval or permission to

use that trademark.

       2.      Defendants’ actions do not have any affiliation with Plaintiff and were undertaken

with bad faith as defined by the Lanham Act (15 U.S.C. § 43, et seq.).

       3.      Defendants’ created its confusingly similar trademark JustCBD to profit from the

fame and notoriety of the JUST JUICE brand. Defendants’ JustCBD Mark is confusingly similar

to DNA’s distinctive and famous trademark JUST JUICE.
      Case: 1:20-cv-02500 Document #: 1 Filed: 04/23/20 Page 2 of 19 PageID #:2




       4.      This is an action for trademark infringement in violation of 15 U.S.C. § 1114

(Section 32 of the Lanham Act); the use of false designation of origin and false and misleading

descriptions and representations in violation of 15 U.S.C. § 1125(a) (Section 43 of the Lanham

Act); trademark dilution in violation of 15 U.S.C. § 1125(c); trademark counterfeiting in violation

of 15 U.S.C. § 1114(1); Illinois common law trademark infringement and unfair competition;

trademark dilution in violation of Illinois law (765 ILCS § 1036/65) ; and violation of the Illinois

Uniform Deceptive Trade Practices Act (815 ILCS § 510/1 et seq.).

                                           The Parties

       5.      Plaintiff, DNA Distributors, Inc. (“DNA”), is a corporation organized and exists

under the law of the State of Illinois with its principal place of business at 5420 Newport Drive,

#49, Rolling Meadow, Illinois.

       6.      Defendant, Ash Group of Florida, Inc. (“Ash Group”) is a corporation organized

under the law of the State of Florida with its principal place of business at 2342 Thomas Street,

Hollywood, FL 33020.

       7.      Ash Group designs, manufactures, markets, and/or globally distributes cannabidiol

(CBD) infused products, including vape oils, tinctures, creams, and edibles

       8.      Defendant, Just CBD LLC (“Just CBD”) is a limited liability company organized

under the laws of the State of Florida with a principal place of business at 2346 Thomas Street,

Hollywood, FL 33020.

       9.      Just CBD designs, manufactures, markets, and/or globally distributes cannabidiol

(CBD) infused products, including vape oils, tinctures, creams, and edibles.

       10.     Defendants design, manufacture, label, market, sell, and/or distribute their CBD

infused products under the Just CBD brand.




                                                 2
      Case: 1:20-cv-02500 Document #: 1 Filed: 04/23/20 Page 3 of 19 PageID #:3




                                      Jurisdiction and Venue

        11.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1338(a),

1338(b), and 15 U.S.C. 1121, as it involves substantial claims arising under the Lanham Act, 15

U.S.C. § 1051 et seq. and under the state laws of Illinois.

        12.      This Court has supplemental jurisdiction over DNA’s state law claims pursuant to

28 U.S.C. § 1367(a).

        13.      This Court has personal jurisdiction over Defendants because Defendants

transacted business relative to the claims made within the State of Illinois and within this District

and because Defendants have purposefully availed themselves of the benefits and privileges of

conducting business activities within the State of Illinois and within this District.

        14.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2)

because a substantial part of the events or omissions giving rise to the claims herein occurred in

this District.

                                        Factual Background

JUST JUICE Trademark

        15.      Since 2006, DNA has marketed, advertised, offered for sale and sold its e-liquid

used to refill electronic cigarette cartridges under the JUST JUICE mark.

        16.      On November 4, 2013, DNA filed its trademark application with the United States

Patent and Trademark Office (“USPTO”) for the mark JUST JUICE used in connection with

International Class 030 for “electronic cigarette liquid (e-liquid) comprised of flavorings in liquid

form used to refill electronic cigarette cartridges.”

        17.      On December 2, 2014, the USPTO registered the JUST JUICE Mark (U.S.

Registration No. 4,650,322). A true and correct copy of the registration certificate is attached as




                                                  3
     Case: 1:20-cv-02500 Document #: 1 Filed: 04/23/20 Page 4 of 19 PageID #:4




Exhibit A.

       18.    On March 5, 2020, the USPTO accepted DNA’s Combined Declaration of Use and

Incontestability pursuant to Sections 8 and 15 of the Lanham Act for the JUST JUICE Mark.

       19.    Accordingly, pursuant to 15 U.S.C. § 1065, the JUST JUICE Mark is incontestable.

       20.    DNA has invested substantial time, effort, and money developing the goods

marketed in connection with the JUST JUICE mark.

       21.    As a result of DNA’s substantial efforts, the JUST JUICE Mark has become famous

in the minds of consumers.

       22.    DNA markets and sells products including electronic cigarette e-liquids with the

JUST JUICE mark through various retailers and e-retailers including the website

www.cbdtostore.com. A true and correct printout of one of DNA’s products sold is attached as

Exhibit B.

       23.    DNA extended its famous JUST JUICE brand by adding the descriptive word


“CBD”: JUST JUICE CBD. DNA also adopted the design                                    (“JUST

JUICE CBD Mark”).

       24.    DNA has been using the JUST JUICE CBD Mark in connection with its CBD vape

cartridges, CBD cape oil, and other related goods since September 2019.

       25.    Because the Federal Food, Drug, and Cosmetic Act prohibits the introduction of

drugs, including cannabidiol (CBD), to food, the USPTO rejects trademark applications pursuant

to Section 1 and 45 of the Lanham Act. DNA cannot submit a trademark application for its goods

under the JUST JUICE CBD mark. DNA has common law rights in its JUST JUICE CBD mark.

Defendants’ wrongdoing

       26.    On January 29, 2019, Defendant Ash Group filed a trademark application for the



                                               4
      Case: 1:20-cv-02500 Document #: 1 Filed: 04/23/20 Page 5 of 19 PageID #:5




design mark                      used in connection with, inter alia, in International Class 030 for

“Candy; Gummy candies; all of the foregoing containing only naturally occurring amounts of CBD

solely derived from hemp with a delta-9 tetrahydrocannabinol (THC)” (Serial No. 88/267,349)

(“JustCBD Mark”).

        27.     As of this filing date, the JustCBD design mark is not registered.

        28.     The USPTO rejected the application for the JustCBD Mark based on Sections 1 and

45 for a violation of the Food, Drug, and Cosmetic Act because it is unlawful to introduce food

containing added cannabidiol (CBD) into interstate commerce or to market CBD as, or in, dietary

supplements, regardless of whether the substances are hemp-derived.

        29.     On August 16, 2019, DNA contacted Defendants concerning their use of the

JustCBD Mark in connection with various products, including electronic cigarette liquids. A true

and correct copy of that letter is attached as Exhibit C.

        30.     In that letter, DNA advised Defendants of the likelihood of confusion between the

JustCBD branded products and DNA’s JUST JUICE branded products.

        31.     On September 9, 2019, counsel for Defendant Ash Group sent a response letter

stating its position that “confusion is not likely to occur in the marketplace or distribution channels,

but rather asserts the coexistence of the marks is possible without doubts about the source of the

goods offered.” A true and correct copy of that letter is attached as Exhibit D.

        32.     Undeterred, Defendants continued using the JustCBD Mark on its products.

        33.     Defendants continues using the JustCBD Mark on its products without permission

or authorization from DNA.




                                                   5
      Case: 1:20-cv-02500 Document #: 1 Filed: 04/23/20 Page 6 of 19 PageID #:6




       34.     Indeed, Defendants continue to market, offer for sale and sell JustCBD branded

products through, inter alia, www.cbdtostore.com. A true and correct printout of such a product

is attached as Exhibit E.

       35.     In 2019, Defendants were subject to numerous lawsuits relating to and/or

concerning the marketing and advertising of various products bearing the JustCBD Mark.

       36.     On April 16, 2020 DNA was notified by a representative of CBD To Store which

requested DNA refund over $7,000 because of confusion between DNA’s products and

Defendants’ products based on the fact that they have a “similar name, which is Just CBD.” A

true and correct copy of that email is attached as Exhibit F.

       37.     Based on these acts, actual confusion exists in the marketplace.

       38.     Defendants’ wrongful acts are an intentional and willful misappropriation of the

JUST JUICE Mark and the goodwill and reputation associated with it.

       39.     Defendants’ continued unauthorized use of the JUST JUICE Mark has been done

and continues to be done with the intent to confuse and mislead the public into believing that the

Defendants’ products are related to, affiliated with, or endorsed by DNA.

       40.     Defendants’ wrongful acts have and will continue to have a substantial and adverse

effect on United States commerce as the consumers are wrongfully informed and believe that

Defendants’ products are related to, affiliated with, or endorsed by DNA.

       41.     Defendants’ wrongful acts and/or willful infringements have caused and will

continue to cause irreparable harm to DNA unless permanently enjoined, for which DNA has no

adequate remedy at law.

       42.     Defendants are profiting and will continue to profit from their unlawful actions.




                                                 6
      Case: 1:20-cv-02500 Document #: 1 Filed: 04/23/20 Page 7 of 19 PageID #:7




       43.      Defendants’ unlawful actions are causing and will continue to cause DNA monetary

damages in an amount presently unknown, but to be determined at trial.

                                 COUNT I
                FEDERAL TRADEMARK INFRINGEMENT (15 U.S.C. § 1114)

       44.      Plaintiff repeats and re-alleges each of the foregoing paragraphs as though fully set

forth herein.

       45.      DNA is the owner of the JUST JUICE Mark.

       46.      The JUST JUICE Mark is valid and enforceable.

       47.      The JUST JUICE Mark is incontestable pursuant to 15 U.S.C. § 1065.

       48.      Because of DNA’s long, continuous, and exclusive use of the JUST JUICE Mark,

the mark has come to mean, and are understood by customers, users, and the public to signify the

goods come from DNA.

       49.      Defendants have not been granted any right to use the JUST JUICE Mark.

       50.      Defendants have used and continues to use the JustCBD Mark in connection to the

goods and services applied for and in connection to competing products to the JUST JUICE

branded products.

       51.      Defendants’ use of the JustCBD Mark on its products, packages, and labels have

caused actual confusion and is likely to continue cause confusion or mistake in the minds of

consumers to believe that Defendants’ products carrying the JustCBD Mark emanate originate

from DNA and/or that DNA sponsored or is associated with Defendants’ products, which are false.

       52.      Defendants’ infringing conduct is intended to exploit the goodwill and reputation

associated with the JUST JUICE Mark and to obtain a competitive advantage without expenditure

of resources, by a strategy of willful infringement.




                                                  7
      Case: 1:20-cv-02500 Document #: 1 Filed: 04/23/20 Page 8 of 19 PageID #:8




       53.      DNA has no control or supervision over the Defendants’ products that bear the

JustCBD Mark.

       54.      DNA’s valuable goodwill has been and continues to be damaged by Defendants

through their products, packages, and labels carrying the JustCBD Mark.

       55.      Defendants’ wrongful acts and/or wrongful infringements, for which DNA has no

adequate remedy at law, have caused and will continue to cause irreparable harm to DNA unless

permanently enjoined.

       56.      Defendants’ actions constitute willful infringement of the JUST JUICE Mark in

total disregard of DNA’s proprietary rights.

       57.      Defendants’ infringement is not innocent because they had prior and ongoing notice

of the JUST JUICE Mark.

       58.      Defendants are liable for trademark infringement, in violation of Section 32 of the

Lanham Act, 15 U.S.C. § 1114.

       59.      Defendants’ actions make this case exceptional under 15 U.S.C. § 1117(a).

                               COUNT II
      FEDERAL UNFAIR COMPETITION, FALSE DESIGNATION OF ORIGIN, AND
         FALSE AND MISLEADING REPRESENTATIONS (15 U.S.C. § 1125(a))

       60.      Plaintiff repeats and re-alleges each of the foregoing paragraphs as though fully set

forth herein.

       61.      DNA is the owner of the JUST JUICE Mark.

       62.      The JUST JUICE Mark is valid and enforceable.

       63.      The JUST JUICE Mark is incontestable pursuant to 15 U.S.C. § 1065.

       64.      Because of DNA’s long, continuous, and exclusive use of the JUST JUICE Mark,

the mark has come to mean, and are understood by customers, users, and the public to signify the




                                                  8
      Case: 1:20-cv-02500 Document #: 1 Filed: 04/23/20 Page 9 of 19 PageID #:9




goods come from DNA.

       65.      Defendants have not been granted any right to use the JUST JUICE Mark.

       66.      Defendants have used and continues to use the JustCBD Mark in connection to the

goods and services applied for and in connection to competing products to the JUST JUICE

branded products.

       67.      Defendants’ use of the JustCBD Mark on its products, packages, and labels have

caused actual confusion and is likely to continue cause confusion or mistake in the minds of

consumers to believe that Defendants’ products carrying the JustCBD Mark emanate originate

from DNA and/or that DNA sponsored or is associated with Defendants’ products, which are false.

       68.      Defendants’ infringing conduct is intended to exploit the goodwill and reputation

associated with the JUST JUICE Mark and to obtain a competitive advantage without expenditure

of resources, by a strategy of willful infringement.

       69.      DNA has no control or supervision over Defendants’ products that bear the

JustCBD Mark.

       70.      DNA’s valuable goodwill has been and continues to be damaged by Defendants.

       71.      Defendants’ wrongful acts and/or wrongful infringements, for which DNA has no

adequate remedy at law, has caused and will continue to cause irreparable harm to DNA unless

permanently enjoined.

       72.      Defendants are liable for trademark infringement, in violation of Section 43 of the

Lanham Act, 15 U.S.C. § 1125(a).

                                    COUNT III
                        TRADEMARK DILUTION (15 U.S.C. § 1125(c))

       73.      Plaintiff repeats and re-alleges each of the foregoing paragraphs as though fully set

forth herein.



                                                  9
    Case: 1:20-cv-02500 Document #: 1 Filed: 04/23/20 Page 10 of 19 PageID #:10




       74.     DNA is the owner of the JUST JUICE Mark.

       75.     The JUST JUICE Mark is valid and enforceable.

       76.     The JUST JUICE Mark is incontestable pursuant to 15 U.S.C. § 1065.

       77.     Because of DNA’s long, continuous, and exclusive use of the JUST JUICE Mark,

the mark has come to mean, and are understood by customers, users, and the public to signify the

goods come from DNA.

       78.     Due to DNA’s continuous and long-standing use in commerce, the JUST JUICE

Mark is famous within the meaning of the law.

       79.     The JUST JUICE Mark became famous prior to Defendants’ unlawful use of its

JustCBD Mark.

       80.     Defendants have not been granted any right to use the JUST JUICE Mark.

       81.     Defendants have used and continues to use the JustCBD Mark in connection to the

goods and services applied for and in connection to competing products to the JUST JUICE

branded products.

       82.     Defendants’ use of the JustCBD Mark on its products, packages, and labels have

caused actual confusion and is likely to continue cause confusion or mistake in the minds of

consumers to believe that Defendants’ products carrying the JustCBD Mark emanate originate

from DNA and/or that DNA sponsored or is associated with Defendants’ products, which are false.

       83.     Defendants’ unauthorized use of the JustCBD Mark and lawsuits concerning the

JustCBD products injures DNA’s business reputation and has diluted and/or is likely to continue

to dilute the distinctive qualities of the JUST JUICE Mark.

       84.     Defendants’ infringing conduct is intended to exploit the goodwill and reputation

associated with the famous JUST JUICE Mark and to obtain a competitive advantage without




                                                10
    Case: 1:20-cv-02500 Document #: 1 Filed: 04/23/20 Page 11 of 19 PageID #:11




expenditure of resources, by a strategy of willful infringement.

       85.      DNA has no control or supervision over Defendants’ products that bear the

JustCBD Mark.

       86.      DNA’s valuable goodwill has been and continues to be damaged by Defendants.

       87.      Defendants’ wrongful acts and/or wrongful infringements, for which DNA has no

adequate remedy at law, have caused and will continue to cause irreparable harm to DNA unless

permanently enjoined.

       88.      Defendants are liable for trademark dilution, in violation of Section 43 of the

Lanham Act, 15 U.S.C. § 1125(c).

                                COUNT IV
                  TRADEMARK COUNTERFEITING (15 U.S.C. § 1114(1))

       89.      Plaintiff repeats and re-alleges each of the foregoing paragraphs as though fully set

forth herein.

       90.      DNA is the owner of the JUST JUICE Mark.

       91.      The JUST JUICE Mark is valid and enforceable.

       92.      The JUST JUICE Mark is incontestable pursuant to 15 U.S.C. § 1065.

       93.      Defendants have used and continues to use the JustCBD Mark in connection to the

goods and services applied for and in connection to competing products to the JUST JUICE

branded products.

       94.      Defendants’ use of the JustCBD Mark on its products, packages, and labels have

caused actual confusion and is likely to continue cause confusion or mistake in the minds of

consumers to believe that Defendants’ products carrying the JustCBD Mark emanate originate

from DNA and/or that DNA sponsored or is associated with Defendants’ products, which are false.




                                                 11
    Case: 1:20-cv-02500 Document #: 1 Filed: 04/23/20 Page 12 of 19 PageID #:12




       95.     Defendants’ use of the JustCBD Mark on its products, packages, and labels

misrepresents to the public that its goods are sold by DNA.

       96.     Defendants’ wrongful conduct is intended to exploit the goodwill and reputation

associated with the JUST JUICE Mark and to obtain a competitive advantage without expenditure

of resources, by a strategy of willful infringement.

       97.     DNA has no control or supervision over Defendants’ products that bear the

JustCBD Mark.

       98.     DNA’s valuable goodwill has been and continues to be damaged by Defendants.

       99.     Defendants’ wrongful acts and/or wrongful infringements, for which DNA has no

adequate remedy at law, has caused and will continue to cause irreparable harm to DNA unless

permanently enjoined.

       100.    Defendants’ actions constitute willful and intentional use of counterfeits of the

JUST JUICE Mark in total disregard of DNA’s proprietary rights.

       101.    Defendants’ knowledge that the use, reproduction, counterfeit, copy, or colorable

imitation of the JUST JUICE Mark has been and continues to be a violation of DNA’s rights.

       102.    Defendants’ infringement is not innocent because it has had prior and ongoing

notice of the JUST JUICE Mark.

       103.    Defendants are liable for trademark counterfeiting in violation of 15 U.S.C. §

1114(1).

       104.    Defendants’ actions make this case exceptional under 15 U.S.C. § 1117(a).

                                 COUNT V
              ILLINOIS COMMON LAW TRADEMARK INFRINGEMENT
                          AND UNFAIR COMPETITION

       105.    Plaintiff repeats and re-alleges each of the foregoing paragraphs as though fully set




                                                 12
    Case: 1:20-cv-02500 Document #: 1 Filed: 04/23/20 Page 13 of 19 PageID #:13




forth herein.

       106.     DNA is the owner of the JUST JUICE and JUST JUICE CBD Marks.

       107.     The JUST JUICE and JUST JUICE CBD Marks are valid and enforceable.

       108.     The JUST JUICE Mark is incontestable pursuant to 15 U.S.C. § 1065.

       109.     Because of DNA’s long, continuous, and exclusive use of the JUST JUICE Mark,

the JUST JUICE and JUST JUICE CBD Marks have come to mean, and are understood by

customers, users, and the public to signify the services come from DNA.

       110.     Defendants have not been granted any right to use the JustCBD Mark.

       111.     DNA, at great expense and effort, has acquired a property interest in the State of

Illinois in the JUST JUICE and JUST JUICE CBD Marks.

       112.     Defendants have misappropriated DNA’s labors and expenditures.

       113.     Defendants have used and continues to use the JustCBD Mark in connection to the

goods and services applied for and in connection to competing products to the JUST JUICE

branded products.

       114.     Defendants’ use of the JustCBD Mark on its products, packages, and labels have

caused actual confusion and is likely to continue cause confusion or mistake in the minds of

consumers to believe that Defendants’ products carrying the JustCBD Mark emanate originate

from DNA and/or that DNA sponsored or is associated with Defendants’ products, which are false.

       115.     Defendants’ infringing conduct is intended to exploit the goodwill and reputation

associated with the JUST JUICE and JUST JUICE CBD Marks and to obtain a competitive

advantage without expenditure of resources, by a strategy of willful infringement.

       116.     Defendants’ conduct is an attempt to wrongfully profit from the expense, effort,

and reputation of DNA within the State of Illinois.




                                                13
    Case: 1:20-cv-02500 Document #: 1 Filed: 04/23/20 Page 14 of 19 PageID #:14




       117.     Defendants’ wrongful acts and/or wrongful infringements, for which DNA has no

adequate remedy at law, have caused and will continue to cause irreparable harm to DNA unless

permanently enjoined.

       118.     Defendants are liable for trademark infringement, in violation of Illinois law.

       119.     DNA is entitled to injunctive relief, damages, and costs, as well as, if appropriate,

enhanced damages and reasonable attorneys’ fees.

                                   COUNT VI
                            TRADEMARK DILUTION
            ILLINOIS TRADEMARK REGISTRATION AND PROTECTION ACT
                               (765 ILCS 1036/65)

       120.     Plaintiff repeats and re-alleges each of the foregoing paragraphs as though fully set

forth herein.

       121.     DNA is the owner of the JUST JUICE and JUST JUICE CBD Marks.

       122.     The JUST JUICE and JUST JUICE CBD Marks are valid and enforceable.

       123.     Because of DNA’s long, continuous, and exclusive use of the JUST JUICE Mark,

the JUST JUICE and JUST JUICE CBD Marks have come to mean, and are understood by

customers, users, and the public to signify the services come from DNA.

       124.     The JUST JUICE and JUST JUICE CBD Marks are distinctive and famous within

the meaning of 765 ILCS 1036/65, and were famous prior to the acts committed by Defendants

discussed herein.

       125.     Defendants have not been granted any right to use the JustCBD Mark.

       126.     Defendants have used and continues to use the JustCBD Mark in connection to the

goods and services applied for and in connection to competing products to the JUST JUICE

branded products.

       127.     Defendants’ use of the JustCBD Mark injures DNA’s business reputation and has



                                                 14
    Case: 1:20-cv-02500 Document #: 1 Filed: 04/23/20 Page 15 of 19 PageID #:15




diluted and/or is likely to dilute distinctive qualities of the JUST JUICE and JUST JUICE CBD

Marks.

         128.   Defendants’ wrongful acts and/or wrongful infringements, for which DNA has no

adequate remedy at law, have caused and will continue to cause irreparable harm to DNA unless

permanently enjoined.

         129.   Defendants are liable for trademark dilution, in violation of 765 ILCS 1036/65.

         130.   DNA is entitled to injunctive relief, damages, and costs, as well as, if appropriate,

enhanced damages and reasonable attorneys’ fees.

                            COUNT VII
              DECEPTIVE AND UNFAIR TRADE PRACTICES
ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT 815 ILCS § 501/1 et seq.

         131.   Plaintiff repeats and re-alleges each of the foregoing paragraphs as though fully set

forth herein.

         132.   DNA is the owner of the JUST JUICE and JUST JUICE CBD Marks.

         133.   The JUST JUICE and JUST JUICE CBD Marks are valid and enforceable.

         134.   Because of DNA’s long, continuous, and exclusive use of the JUST JUICE Mark,

the JUST JUICE and JUST JUICE CBD Marks have come to mean, and are understood by

customers, users, and the public to signify the services come from DNA.

         135.   Defendants have not been granted any right to use the JustCBD Mark.

         136.   DNA, at great expense and effort, has acquired a property interest in the State of

Illinois in the JUST JUICE and JUST JUICE CBD Marks.

         137.   Defendants have used and continues to use the JustCBD Mark in connection to the

goods and services applied for and in connection to competing products to the JUST JUICE

branded products.




                                                 15
    Case: 1:20-cv-02500 Document #: 1 Filed: 04/23/20 Page 16 of 19 PageID #:16




         138.   Defendants intentionally, willfully, and unlawfully misappropriated DNA’s rights

in the JUST JUICE and JUST JUICE CBD Marks.

         139.   Defendants’ intentional and willful acts have unfairly deceived the public, and will

continue to unfairly deceive the public, causing confusion and mistake as to the affiliation,

connection, or association with, or sponsorship with DNA.

         140.   Defendants’ use of the JustCBD Mark on its products, packages, and labels have

caused actual confusion and is likely to continue cause confusion or mistake in the minds of

consumers to believe that Defendants’ products carrying the JustCBD Mark emanate originate

from DNA and/or that DNA sponsored or is associated with Defendants’ products, which are false.

         141.   Defendants’ conduct is an attempt to wrongfully profit from the expense, effort,

and reputation of DNA within the State of Illinois.

         142.   Defendants’ wrongful acts and/or wrongful infringements, for which DNA has no

adequate remedy at law, have caused and will continue to cause irreparable harm to DNA unless

permanently enjoined.

         143.   Defendants are liable for deceptive and unfair trade practices, in violation of 815

ILCS § 510/1 et seq.

         144.   DNA is entitled to injunctive relief, damages, and costs, as well as, if appropriate,

enhanced damages and reasonable attorneys’ fees

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, DNA Distributors, Inc. (“DNA”), respectfully requests that this

Court:

         1.     Grant judgment in favor of DNA and against Defendants on all claims;




                                                 16
    Case: 1:20-cv-02500 Document #: 1 Filed: 04/23/20 Page 17 of 19 PageID #:17




       2.      Temporarily, preliminarily, and permanently enjoin and restrain Defendants, their

officers, agents, servants, employees, attorneys, successors, assignees, and subsidiaries, and any

and all persons acting in concert or participating with them, from:

               a.     using the JUST JUICE Mark, or any reproduction, counterfeit, copy, or

                      colorable image of said mark, in connection with the manufacturing,

                      distribution, transportation, sale, offer for sale, or distribution of electronic

                      cigarette liquid (e-liquid) comprised of flavorings in liquid form used to

                      refill electronic cigarette cartridges;

               b.     using the JUST JUICE Mark or any reproduction, counterfeit, copy, or

                      colorable imitation of the same, in any manner likely to cause others to

                      believe that Defendants’ products are approved by DNA;

               c.     passing-off, inducing, or enabling others to sell or pass off any products,

                      which are not approved by DNA as having been approved by DNA;

               d.     committing any other acts calculated to cause purchasers to believe that

                      Defendants’ products are approved by DNA;

               e.     shipping, delivering, holding for sale, importing, distributing, returning,

                      transferring, or otherwise moving or disposing of in any manner electronic

                      cigarette liquid (e-liquid) comprised of flavorings in liquid form used to

                      refill electronic cigarette cartridges falsely bearing the JUST JUICE Mark

                      or any reproduction, counterfeit, copy, or colorable imitation of the same;

               f.     disposing of, destroying, moving, secreting, relocating, and/or transferring

                      any and all of Defendants’ stock and inventory of wrongfully labeled

                      products branded with the JustCBD Mark, without Court direction; and




                                                 17
    Case: 1:20-cv-02500 Document #: 1 Filed: 04/23/20 Page 18 of 19 PageID #:18




               g.      assisting, aiding, or abetting any other person or business entity in engaging

                       in or performing any of the activities referred to in the above subparagraphs.

       3.      Order Defendants and any and all persons controlled by or acting in concert with

Defendants to be required to deliver up to DNA for destruction all goods, packages, and any other

written or printed materials that bear or depict the JustCBD Mark, or any reproduction, counterfeit,

copy, or colorable imitation of the same, or that are otherwise in violation of this Court’s order

issued pursuant hereto, an all means for making the same;

       4.      Order Defendants to account for, and pay over to DNA, Defendants’ profits, all

damages sustained by DNA, and costs of this action pursuant to 15 U.S.C. § 1117(a);

       5.      Increase the amount of damages and/or profits awarded to DNA in a sum equal to

three times the actual damages suffered by DNA, as provided in 15 U.S.C. § 1117(b);

       6.      Award DNA statutory damages for Defendants’ use of a counterfeit mark in the

amount of $2,000,000 per counterfeit mark per type of product sold, offered for sale, or distributed

pursuant to 15 U.S.C. § 1117(c).

       7.      Find that this is an exceptional case and award DNA the fees, costs, and

disbursements, with interest, expended in connection with any actions taken to investigate and

confirm the claims made herein pursuant to 15 U.S.C. § 1117, or otherwise by law;

       8.      Find that this is an exceptional case and award DNA its reasonable attorneys’ fees,

costs, disbursements, with interests, pursuant to 15 U.S.C. §1117, or otherwise as provided by law;

       9.      Grant such other and further relief as the Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury of all issues so triable.




                                                  18
      Case: 1:20-cv-02500 Document #: 1 Filed: 04/23/20 Page 19 of 19 PageID #:19




Dated: April 23, 2020                          Respectfully submitted,


                                               /s/ Christopher W. Niro
                                               Christopher W. Niro

                                               One of the Attorneys for Plaintiff, DNA
                                               Distributors, Inc.


Christopher W. Niro
Kristina D. Diesner
ARONBERG GOLDGEHN DAIVS & GARMISA
330 N. Wabash Avenue, Suite 1700
Chicago, IL 60611
312-755-3161
cniro@agdglaw.com
kdiesner@agdglaw.com

4839-6043-4095 v.1




                                          19
